TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00097-CR



                                  Daniel Mendoza, Appellant

                                                v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
    NO. 14,205, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Daniel Mendoza’s counsel has filed a motion to dismiss this appeal and

to withdraw from her representation of appellant. Mendoza agreed to the form and substance of

the motion with his signature. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.2(a).

Counsel’s motion to withdraw is granted.




                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: April 18, 2012

Do Not Publish